Title: To George Washington from the Board of War, 14 January 1780
From: Board of War
To: Washington, George


          
            sir
            War Office [Philadelphia] January 14. 1780
          
          The Board have been honoured by your Letters of the 11th. We are much obliged by your ready Compliance with our Request contained in our Letter of the 3d & we hope substantial Benefits will acrue from the Measure.
          Col. Mitchell was pointedly directed to proceed to Camp this Day. We believe he has complied with the Orders ⟨w⟩e gave; if not Nothing shall be wanting on our Part to accelerate his Journey.
          The last Division of the Virginia Troops going to South Carolina marched yesterday from this Post. The Weather & unexpected Embarrassments have delayed them so long. We have ordered the Troops under the Command of Col. Febiger at Trenton & Maidenhead to move to this Place to be by Directions of Congress marched into Virginia & there discharged except a few to be retained out of those whose Times of Service will the latest expire as Guards over Prisoners at Lancaster who are, when able, to proceed to Fort Frederic⟨k⟩ & the Guards will be discharged after safely escorting them to that Place. We recommended this Measure of marching the Troops into Virginia on

seeing an Extract of your Excellency’s Letter to General Woodford on the Subject. We have the Honour to be with the greatest Respect & Esteem your very obedt servants
          
            Richard PetersBy order
          
        